Citation Nr: 1102119	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from January 1947 to January 1950, 
and from August 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina, denying the claims currently on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during, 
or as a result of, active military service.  

2.  The Veteran has not been diagnosed with tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


2.  The criteria for establishing entitlement to service 
connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in November 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence or 
information in his possession to the RO.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination in January 
2007, and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that this 
disability did not manifest during, or as a result of, active 
military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that 
he suffered from bilateral hearing loss during active duty.  
However, the lack of impaired hearing cannot be confirmed from 
the Veteran's service treatment records alone, as there is no 
evidence of actually audiometric testing performed during 
military service.  

Post-service treatment records reveal that the Veteran currently 
suffers from bilateral hearing loss.  The first medical evidence 
of record demonstrating that the Veteran suffered from hearing 
loss is an October 2000 VA outpatient treatment record.  
According to this record, the Veteran suffered from mild to 
severe sensorineural hearing loss bilaterally.  The Veteran was 
fitted for hearing aids at this time.  Subsequent VA treatment 
records demonstrate that the Veteran continued to be diagnosed 
with diminished hearing.  None of these records relate the 
Veteran's hearing loss to military service.  

The Veteran was afforded a VA audiometric examination in January 
2007.  An audiological evaluation was performed, revealing pure 
tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
70
95
LEFT
20
40
60
60
65

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 76 percent in the left ear.  

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 CFR § 3.385 (2010).  Therefore, the evidence of 
record clearly establishes that the Veteran currently suffers 
from bilateral hearing loss.  

However, during the examination, the Veteran reported suffering 
from hearing loss since the early 1970s.  It was noted that the 
Veteran had significant noise exposure during military service 
when working around artillery, tanks and explosions.  The Veteran 
was also noted to have worked in a cotton mill for a short time 
after military service and then as a welder in a plant that 
manufactured truck equipment.  The Veteran indicated that he was 
in and out of noisy environments without ear protection.  Based 
on the examination and the Veteran's statements, the VA examiner 
concluded that the Veteran's hearing loss was not caused by or a 
result of noise exposure during military service.  The examiner 
based this opinion on the fact that the Veteran reported that he 
did not begin having problems with hearing loss until the 1970s.  

The preponderance of the above evidence demonstrates that the 
Veteran's bilateral hearing loss did not manifest during, or as a 
result of, active military service.  While no actual audiometric 
examination was performed during military service, the Veteran 
has indicated that his hearing loss did not begin until the early 
1970s.  This is, at best, 20 years after the Veteran's separation 
from active duty.  Based on this information, the January 2007 VA 
examiner opined that the Veteran's bilateral hearing loss was not 
related to military service.  Therefore, service connection is 
not warranted.  

The Board recognizes that the Veteran believes his bilateral 
hearing loss is related to noise exposure during military 
service.  However, the record does not contain any evidence 
suggesting that the Veteran is competent to offer such a medical 
opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 
11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  While the Veteran is competent to testify to 
symptoms such as hearing loss, he has not indicated that his 
hearing loss actually began during active service.  Rather, the 
Veteran has routinely suggested that he feels that his conditions 
started because of military service.  Furthermore, he indicated 
during his January 2007 VA examination that his actual hearing 
loss did not begin until the early 1970s.  This demonstrates that 
the Veteran did not suffer from bilateral hearing loss during 
military service, or within one year of his separation from 
service.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for bilateral hearing loss must be denied.




Tinnitus

The Veteran contends that he is entitled to service connection 
for tinnitus.  However, the preponderance of the evidence of 
record demonstrates that the Veteran does not suffer from 
tinnitus.  As such, service connection is not warranted.  

The record contains a number of VA audiometric treatment records.  
According to an October 2000 audiology consult, the Veteran 
suffered from mild to moderate sensorineural hearing loss in both 
ears.  There was no mention of tinnitus at this time.  Subsequent 
VA treatment records reflect that the Veteran suffered from 
diminished hearing.  However, none of these records reflect that 
the Veteran suffered from tinnitus.  

The Veteran was afforded a VA audiometric examination in January 
2007.  During the examination, the Veteran complained of 
bilateral hearing loss since approximately the early 1970s.  The 
Veteran denied suffering from tinnitus at this time, and no 
diagnosis of tinnitus was assigned.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for tinnitus.  
There is no medical evidence of record diagnosing this 
disability, and the Veteran denied suffering from this condition 
during his January 2007 VA examination.  There must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of tinnitus, the Board must deny the Veteran's claim.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for tinnitus must be denied.



ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


